NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        APR 8 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

FAHEEM ABBAS,                                   No.    18-73333

                Petitioner,                     Agency No. A213-080-708

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                       Argued and Submitted March 8, 2021
                            San Francisco, California

Before: McKEOWN and IKUTA, Circuit Judges, and ERICKSEN,** District
Judge.

      Petitioner Faheem Abbas, a native and citizen of Pakistan and citizen of

Ecuador, petitions for review of an order of the Board of Immigration Appeals

(“BIA”) affirming the denial of his applications for asylum, withholding of



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The Honorable Joan N. Ericksen, United States District Judge for the
District of Minnesota, sitting by designation.
removal, and protection under the Convention Against Torture (“CAT”). We have

jurisdiction under 8 U.S.C. § 1252(a). Having reviewed the agency’s

determinations for substantial evidence, we deny the petition. See Singh v. Holder,

638 F.3d 1264, 1268-69 (9th Cir. 2011).

      In his opening brief, Abbas did not challenge the BIA’s determination that

he had firmly resettled in Ecuador and is thus ineligible for asylum based on the

incidents in Pakistan. See Maharaj v. Gonzales, 450 F.3d 961, 967 (9th Cir. 2006)

(finding the petitioner’s failure to challenge an issue in his opening brief waived

appeal on that issue). Substantial evidence supports the BIA’s determination that

Abbas can reasonably relocate within Pakistan. See 8 C.F.R. § 1208.16(b)(3); see

also Knezevic v. Ashcroft, 367 F.3d 1206, 1214 (9th Cir. 2004). Therefore, Abbas’s

withholding of removal to Pakistan claim fails.

      Even if the harm Abbas suffered in Ecuador amounted to persecution, the

BIA’s determination that the Ecuadorian government was willing and able to

protect Petitioner is supported by substantial evidence. See J.R. v. Barr, 975 F.3d

778, 782-83 (9th Cir. 2020) (“Had the government been willing to continue to

provide effective protection, [the petitioner] would have lacked a viable claim, for

the government would have been both willing and able to protect him.”).

Accordingly, Abbas is not entitled to asylum or withholding of removal in

Ecuador.


                                          2
      Finally, both of Abbas’s CAT claims fail. Substantial evidence supports the

BIA’s determinations that Abbas failed to establish it was more likely than not that

he would be tortured by, or with the acquiescence of, government officials if

removed to Pakistan or Ecuador. See 8 C.F.R. § 1208.18(a)(1); Nuru v. Gonzales,

404 F.3d 1207, 1216 (9th Cir. 2005).

      PETITION FOR REVIEW DENIED.




                                         3